Fisher, J.,
delivered the opinion of the court.
The plaintiffs below commenced two suits, by attachment, against the defendant; one suit for instalments of stock subscribed to the railroad to be completed by the plaintiffs, then due, and the. other suit for instalments of stock not due. A general verdict appears to have been rendered, without reference to the manner in which the suits had been commenced, for the amount claimed by the two suits. No order appears to have been made consolidating the cases; nor does it appear that notice was published, except in one case.
*120Under this state of the case, we are clearly of opinion that the judgment is erroneous.
Judgment reversed, and cause remanded for further proceedings in the court below.